Case: 1:21-cv-00576-TSB Doc #: 3-1 Filed: 09/07/21 Page: 1 of 5 PAGEID #: 296
CINCINNATI CHELDREN’S

AFFIDAVIT OF KIMBERLY HARSMAN

Somes now the affant, after being duly sworn and cautioned states as follows:

to

Go

4.

wa

6.

lam an employce at Cincinnati Children’s Hospital Medical Center.

| do not want to be injected with the Cavid vaccination, | have worked through the entire pandemic where the virus "ran
its course" through my department and to my knowledge, I have never contracted the virus even though I am said to be at
high risk to do so due to my underlying health conditions. Why would J then want to take an experimental vaccine with
known and unknown side effects when, that I know of, I have yet to contract the virus and even if I would, I have an
extremely high chance of survival?

Due to my medical history, I am at an increased risk for stroke. The Covid vaccine has been shown to cause clotting
complications (stroke/heart attack) so again, why would I want to take this vaccine?

Attempts to try to schedule an appointment or have a phone conversation with my primary care physician to even discuss
my situation and obtain a medical exemption have been unsuccessful. Not only was I denied the medical exemption but I
was denied the right to have an open dialogue with my primary care physician to have all of my concerns addressed in
regards to my risk vs benefit of taking the vaccine. Therefore I do not believe I can truly give an informed consent to the
vaccine.

| have had to endure meetings within my department where my boss has asked those of us in leadership if "we have heard
of anvone in the department who is saying they are not getting vaccinated so they know who they are going to need to
replace”. | will add they are running "compliance" reports daily so my boss is well aware that I am not vaccinated so I get
the "stare down" during the duration of these conversations to the point that others in the room notice and also look in my
direction (intimidation factor).

If lam not fully vaccinated by the October 1, 2021, I will be suspended without pay and given a short period of time to
become fully vaccinated or J will be terminated from my position.

“urther, Affiant Sayeth Naught. or becky
Hardre—

KIMBERLY HARSMAN

NOTARY

pr
Sworn to and subscribed before me, by Cnledy this by day of ‘ 202).

ert. A

nn
Notarykullic / \
mf Tote S69,
sr BRANDIE ASHCRAFT
Public,

EXHIBIT
o7iem_™

   
 

 

*
<=
o
w
a
E
%
4
a
a

 
Case: 1:21-cv-00576-TSB Doc #: 3-1 Filed: 09/07/21 Page: 2 of 5 PAGEID #: 297

AFFIDAVIT OF SUZANNE THOMAS

Comes now the affiant, after being duly swom and cautioned states as follows:

1. Ihave been employed at Cincinnati Children's Hospital for 17 years.

2. Weare being told we violate our "cares standards" if we do not comply.

3. The decision to force me to take the vaccine or be terminated-sickens me beyond belief.

4. Weare being told that "Almost 90 percent of people who have received the vaccine have
had no side effects. Of the other 10 percent, participants reported having headaches,
fever and injection-site pain for a few days after receiving it, all of which can be
addressed by taking an over-the-counter pain reliever."

5. I personally know people who have received the vaccine months ago and continue to
experience debilitating side effects and refuse to allow any person or organization to

force me to inject an experimental drug into my body.

6. IfIdo not get the vaccination by the October 1, 2021 deadline, I will be terminated from

 

my job.
Further, Affiant Sayeth Naught. y
anne NGA
“SUZANNE THOMAS
NOTARY
a Sworn to and subscribed before me, wy Su = AN The NE [iis ad day of
}) 2021. a CTL.

x =— ELK CTH YA t Lu

  

My Comm. Exp. _C . 20)Y2

NNWZ2\ SHIRLEY. LWURZELBACHER ~ Sonny
a. Notary Publlc, State of Ohio
My Commission Expires State of Ih

September 30, 2028

 
Case: 1:21-cv-00576-TSB Doc #: 3-1 Filed: 09/07/21 Page: 3 of 5 PAGEID #: 298

AFFIDAVIT OF BRENDALEE TRAVIS
CINCINNATI CHILDRENS

Comes now the affiant, after being duly sworn and cautioned states as follows:

1. Iam employee of Cincinnati Childrens Hospital Medical Center.
2. I work remotely as a Medical Coder.

3. I do not want to be injected with the covid vaccination and I do not want to be forced
with this ultimatum.

4, Iam healthy and have not had covid or symptoms of covid.

5. Iam in fear of retaliation for seeking help, however, I am ultimately going to lose my job
after the October 1, 2021 covid vaccination deadline.

6. I ama single income home and can't afford to lose my job.

7. IfIdo not get the vaccination by my employer’s deadline, I will be terminated from my
job.

8. Ihave submitted a medical exemption and have not received a response of acceptance.

Further, Affiant Sayeth Naught. \

SS \ \ r
\ fa Nak wR Ak Wt pg

~~ = Nae

_BRENDALEE TRAVIS

NOTARY
Sworn to and subscribed before me, by by p ndolr Try i> this 4 day of

Ss (\ pate 2021. oacbin St HNO

Notary Public

My Comm. Exp. } Co 5- C3
Ku ‘County

State of 2 nicht z

    
 
 
   
  

LORETTA LITTLE
Notary Public-Stete st ae
KENTUCKY - Notary ID #635

-2023
My Commission Expires 12-05-202

     
 
 

 

_—

 
Case: 1:21-cv-00576-TSB Doc #: 3-1 Filed: 09/07/21 Page: 4 of 5 PAGEID #: 299

AFFIDAVIT OF KELLEE YELTON
UC HEALTH

Comes now the affiant, after being duly sworn and cautioned states as follows:

1. Iam a patient at St. Elizabeth and employed as contractor for UC Health.
2. My livelihood and career are being threatened for not wanting to receive the SARS-CoV-
2 vaccine.
3. Ihave multiple health issues, as I am diabetic, asthmatic, stomach issues and suffer from
anxiety.
4. I was denied a medical exemption by my primary care physician, Dr. Joseph Hartig, a St.
Elizabeth physician. He is aware of my health conditions.
5. Dr. Hartig sent me a message stating, “Sorry Kellee. I am prohibited from doing this
exemption.”
6. Ido not want to be injected with the covid vaccination and I do not want to be forced
with this ultimatum.
7. If1 do not get the vaccination by my employer’s deadline, I will be terminated from my
job.
Further, Affiant Sayeth Naught. Zz
foul Up tle

KELLEE YELTON (]

NOTARY

Sworn to and subscribed before me, byKo | by Ys om this A] day of
Se pene 2021.
Aottin dicho

Notary Public
Case: 1:21-cv-00576-TSB Doc #: 3-1 Filed: 09/07/21 Page: 5 of 5 PAGEID #: 300

My Comm. Exp. 25 " 2?
Kuler county

State of y p shila

LORETTA LITTLE
Notary Public-Stete at Large

KENTUCKY - Notary ID # 636972
My Commission Expires 12-05-2023

 

 

 
